DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor U.S. 2006/0293655 (herein referred to as “Sartor”) and in view of Podhajsky U.S. 2013/0331830 (herein referred to as “Podhajsky”).
5.	Regarding Claims 1 and 14, Sartor teaches an electrosurgical pencil (Fig. 1, ref num 100), comprising:
	a. a body (Fig. 1, ref num 102) including a proximal end and a distal end (as shown in Fig. 1, ref num 102 has a proximal and distal end), the body including a track extending along the distal end of the body (Figs. 3 and 4, ref num 102, as shown as a track about the distal end at ref num 220); 
 b. a treatment blade (Fig. 1, ref num 120) extending from the distal end of the body (as shown in Fig. 1, ref num 120 extends from the distal end of ref num 102) and electrically connected to a first potential of a source of electrosurgical energy (para 0043 “supply of RF electrical energy to blade 120 from an electrosurgical generator”), the treatment blade configured to treat tissue upon activation thereof (para 0008 “various surgical “modes” to treat tissue”; para 0045 “for tissue cutting…for tissue coagulation”); 
c. a protective guard (Fig. 1, ref num 210) slidably coupled to the distal end of the body and operably engaged with the track (para 0063 “stub 248 of collar 210 is slidingly location in elongate slot 248 of collar 210” and engaged with track of ref num 102 as shown in Figs. 2-4; also para 0065), the protective guard configured to slide along the track between a first position concealing a distal end of the treatment blade and a second position exposing the distal end of the treatment blade (Figs. 3 and 4, ref num 120 is shown in the non-exposed state and exposed state due to the sliding mechanism); and
e. a biasing member including a first end operably connected to the distal end of the body and a second end operably connected to the protective guard (Figs. 2-4, ref num 240 as shown in connected to the distal end of ref num 102 as well as the protective guard, ref num 210), the biasing member configured to bias the protective guard in the first position concealing the distal end of the treatment blade (see Figs. 3 and 4, as the blade moves from a first to second position, wherein ref num 240 is configured to bias ref num 210).
Sartor also mentions that electrosurgical energy is returned via a return electrode that may be positionable in bodily contact with or immediately adjacent to the surgical site (para 0004).
Sartor fails to teach (d) a return electrode disposed on an exposed surface of the protective guard, the return electrode electrically connected to a second potential of the source of electrosurgical energy.
Podhajsky teaches an electrosurgical pencil of analogous art (Fig. 1), comprising a return electrode (Fig. 1, ref num 124) disposed on an exposed surface of the protective guard (para 0038, “return electrodes 124 that are laterally spaced along the body 121”), the return electrically connected to a second potential of the source of electrosurgical energy (para 0038 “return electrodes 124 are coupled to electrosurgical generator 110 through one or more coaxial cables 112”).  Since Sartor already discusses that a return electrode may be positioned immediately adjacent to the surgical site (Sartor, para 0004), and Podhajsky teaches that the return electrode is present and positioned at any desirable location along the body of the electrosurgical pencil (Podhajsky, para 0038), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sartor and combined the pencil teachings of Podhajsky to include that the return electrode be positioned on the protective guard of the electrosurgical pencil, as each configuration still performs the desired effect of providing a return location for the electrosurgical energy applied to the target site.

6.	Regarding Claims 2 and 15, Sartor teaches the protective guard is configured to expose the treatment blade when the protective guard is forced against tissue (para 0063, as shown ref num 210 is configured to expose ref num 120 when forced in the “D” direction, as it’s actuated against the target site).

7.	Regarding Claims 3 and 16, Sartor teaches a distal end of the protective guard is distally positioned with respect to the distal end of the treatment blade when the protective guard is in the first position concealing the distal end of the treatment blade (Figs. 3 and 4, ref num 210 is positioned with the distal end of ref num 120 when in the first position such as the blade is not shown, see specifically Fig. 3).

8.	Regarding Claims 4 and 17, Sartor teaches the protective guard moving from the first position concealing the distal end of the treatment blade to the second position exposing the distal end of the treatment blade (Figs. 3 and 4 as shown shows the blade exposed vs. not exposed in two separate positions).
Sartor fails to teach at least a portion of the return electrode is configured to contact tissue when pressure is applied to the protective guard.
Podhajsky teaches an electrosurgical pencil of analogous art (Fig. 1), wherein at least a portion of the return electrode (Figs. 1 and 4-6, ref num 124) is configured to contact tissue when pressure is applied to the protective guard (Figs. 4-6, ref num 124 is shown to have contact with tissue “T”).  Since Sartor already discusses that a return electrode may be positioned immediately adjacent to the surgical site (Sartor, para 0004), and Podhajsky teaches that the return electrode is present and positioned at any desirable location along the body of the electrosurgical pencil (Podhajsky, para 0038), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sartor and combined the pencil teachings of Podhajsky to include that the return electrode be positioned on the protective guard of the electrosurgical pencil, as each configuration still performs the desired effect of providing a return location for the electrosurgical energy applied to the target site.

9.	Regarding Claim 5, Sartor fails to teach at least a portion of the return electrode extends along an outside of the protective guard.
Podhajsky teaches an electrosurgical pencil of analogous art (Fig. 1), comprising a return electrode (Fig. 1, ref num 124) disposed along an outside of the protective guard (para 0038, “return electrodes 124 that are laterally spaced along the body 121”).  Since Sartor already discusses that a return electrode may be positioned immediately adjacent to the surgical site (Sartor, para 0004), and Podhajsky teaches that the return electrode is present and positioned at any desirable location along the body of the electrosurgical pencil (Podhajsky, para 0038), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sartor and combined the pencil teachings of Podhajsky to include that the return electrode be positioned on the protective guard of the electrosurgical pencil, as each configuration still performs the desired effect of providing a return location for the electrosurgical energy applied to the target site.

10.	Regarding Claim 6, Sartor fails to teach at least a portion of the return electrode extends along an outside of at least a portion of the body.
Podhajsky teaches an electrosurgical pencil of analogous art (Fig. 1), comprising a return electrode (Fig. 1, ref num 124) extending along an outside of at least a portion of the body (para 0038, “return electrodes 124 that are laterally spaced along the body 121”; see Fig. 1, ref num 124 can be found outside the body of the pencil).  Since Sartor already discusses that a return electrode may be positioned immediately adjacent to the surgical site (Sartor, para 0004), and Podhajsky teaches that the return electrode is present and positioned at any desirable location along the body of the electrosurgical pencil (Podhajsky, para 0038), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sartor and combined the pencil teachings of Podhajsky to include that the return electrode be positioned on the protective guard of the electrosurgical pencil, as each configuration still performs the desired effect of providing a return location for the electrosurgical energy applied to the target site.

11.	Regarding Claim 10, Sartor teaches the treatment blade includes a mechanical profile to facilitate cutting (para 0007 “a cutting waveform has a tendency to cut tissue”, Figs. 1 and 3-4 as shown, ref num 120 contains a mechanical profile for cutting).

12.	Regarding Claim 11, Sartor teaches the treatment blade is electrically connected to a switch operably disposed on the body (Fig. 1, ref num 120 is connected with ref num 104, para 0043 “activation button(s) 104 are operable to control the supply of RF electrical energy to blade 120”),  the switch activatable to supply electrosurgical energy to the treatment blade using an energy algorithm (para 0043 “activation button(s) 104 are operable to control the supply of RF electrical energy to blade 120”).

13.	Regarding Claim 12, Sartor teaches the energy algorithm includes at least one of a cutting algorithm, a coagulating algorithm, or a blending algorithm (para 0008 “surgeon can select various surgical “modes” to treat tissue, cut, blend…”, para 0007 “a coagulating wave form has a tendency to coagulate tissue”).

14.	Regarding Claim 13, Sartor teaches the protective guard includes an opening defined therein configured to pass the distal end of the treatment blade therethrough (Figs. 3-4, as shown, ref num 210 contains an opening in which ref num 120 passes through).

15.	Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor and Podhajsky, and in view of Levine U.S. 5,647,871 (herein referred to as “Levine”).
16.	Regarding Claims 7, 8, and 9, and claims 18, 19, and 20, Sartor fails to teach the biasing member is a spring, positioned about the treatment blade, and spaced from the treatment blade to prevent contact therewith.
Levine teaches an electrosurgical device of analogous art (Fig. 6C), in which there is a biasing member (Fig. 6C, ref num 356) configured to bias the blade (Col. 11, lines 35-37), in which the biasing member is a spring (Fig. 6C, ref num 356 is a spring), positioned about the treatment blade and apart to prevent contact therewith (as shown in Fig. 6C, ref num 356 is positioned about and apart from ref num 306).  The spring is present in order to actuate the movement of the blade from a retracted to extended position (Col. 11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sartor to have the biasing member be a spring in order to achieve the same desired effect of biasing the blade structure from a retracted o extended position.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794